Citation Nr: 1035298	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active military service from August 1979 to 
October 1980.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which denied service connection for PTSD. 

The RO adjudicated the present issue as a claim of service 
connection for PTSD.  However, the medical evidence of record 
indicates that the Veteran has been diagnosed with various mental 
health disorders, including PTSD, depression and schizophrenia.  
Although not initially claimed by the Veteran, the Board is 
expanding his claim to encompass all psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming that his psychiatric disability to 
include PTSD is secondary to a personal assault in service.  
Specifically, the Veteran maintains that his psychiatric 
disability to include PTSD was caused by an assault that occurred 
during his military service in February 1980.  A February 1980 
service treatment record noted that the Veteran sustained a 
laceration requiring sutures when he was hit in the head with a 
mug.

Post-service VA and private treatment records note that the 
Veteran has been diagnosed with various mental health disorders, 
including PTSD, depression and schizophrenia.  In particular, in 
a January 2006 treatment note, a VA clinical nurse specialist 
opined that the Veteran had PTSD secondary to his physical 
assault while in service.  It is unclear whether this opinion was 
rendered following a review of all pertinent records, to include 
the service treatment records and service personnel records.  The 
Court has held that medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that service personnel records show that the 
Veteran received Article 15's in May 1980 and September 1980, for 
assaulting fellow soldiers.  The Veteran's representative 
maintains that these were most likely retaliatory in nature and 
that the Veteran's current psychiatric disabilities, to include 
PTSD, were solely a result of the February 1980 incident not the 
incidents for which he received Article 15's. 

The Veteran has not been provided a VA examination in conjunction 
with his claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and there is no etiology opinion of 
record that is adequate for adjudication purposes.  It is the 
judgment of the Board that such an examination, one that takes 
into account the Veteran's entire history, would facilitate its 
decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for an acquired 
psychiatric disorder, to include PTSD and 
whose records are not found within the 
claims file.  After the Veteran has signed 
the appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Following receipt of any additional VA 
or private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA PTSD/Mental Disorders 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive pre-and post service social, 
educational and occupational history are to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist performing the evaluation 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheets for 
Initial Evaluation for PTSD and for Mental 
Disorders.  The purpose of the examination 
and opinion is to determine whether, as a 
result of the February 1980 assault, the 
Veteran has PTSD, depression, schizophrenia 
or any other acquired psychiatric disorder 
as a result.  

After reviewing the record and examining 
the Veteran, the psychiatrist is asked to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the assault on 
the Veteran in February 1980 during active 
service caused any acquired psychiatric 
disorder, to include PTSD, depression and 
schizophrenia.  The opinions should be 
provided based on the results of 
examination, a review of the medical and 
lay evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completing any additional 
necessary development, re-adjudicate the 
issue of service connection for psychiatric 
disability to include PTSD.  If the 
disposition of the claim remains 
unfavorable, furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond. 
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


